FILED
                              NOT FOR PUBLICATION                          DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



FABIO CASTRO-PALOMO,                              No. 09-72394

               Petitioner,                        Agency No. A079-666-300

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Fabio Castro-Palomo, a native and citizen of Colombia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that Castro-Palomo failed

to establish he was or will be persecuted by guerillas on account of a protected

ground. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir. 2001) (“Asylum

generally is not available to victims of civil strife....”); Parussimova v. Mukasey,

555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, his withholding of removal claim fails. See Ochave, 254 F.3d at 868.

      We reject Castro-Palomo’s contentions that the agency violated his due

process rights by failing to fully transcribe his merits hearing and issuing a

boilerplate decision. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2006)

(requiring error and substantial prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72394